DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: in line 2, the acronym “ESP” should be defined similar to claims 1 and  19.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nowitzki et al. PG Pub. 2016/0130923 (Nowitzki) in view of Cobb PG Pub. 2009/0266561 (Cobb).
Regarding claim 1, Nowitzki discloses an electric submersible pump (ESP) assembly (100) comprising: an inverted shroud (170) separating a centrifugal ESP pump (130) from a well casing (105), the ESP pump (130) rotatably coupled (rotatably coupled; Abstract) to an ESP motor (115); the inverted shroud  (170) having an opening (225) on an upstream terminal side, the upstream terminal side terminating at a head (155) of the ESP motor (115) (Fig. 1); and at least a portion of the ESP motor (115) extending through the opening (225) and exposed to formation fluid (630) (illustrated in Fig. 1); wherein the opening (225) is sealed to the formation fluid at the head of the ESP motor and. (Abstract; Par. [0011, 0033-0035, 0040-0041] Fig.1).

Nonetheless, Cobb teaches ESP/Separator assembly that has a shroud (26) that has an offset centerline from the centerline of pump (12). The pump (12) is thus eccentrically positioned within the shroud (26). (Par. [0006 & 0014]; Fig. 1). The ESP motor (20) is connected to the pump (12) and share the same centerline. (Fig. 1).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nowitzki ESP assembly so that shroud and motor does not have the same centerline as taught by Cobb for the purpose of positioning the cable radially between an exterior surface of the pump and an interior surface of the shroud. This would achieve the predictable result of creating additional space in a section of the anulus between the shroud and motor so the cables can easily be positioned in the additional space. 
Regarding claim 2, Nowitzki discloses the outside diameter of the shroud assembly (150) may be about 5.5 inches but not less than about 4.5 inches. (Par. [0034]).
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the outside diameter of the should be less than about 4.5 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Cobb  discloses the centerline (46) of the inverted shroud (26) is parallel with the centerline (52) of the ESP motor (20). (Fig. 1).
Regarding claim 4, Nowitzki discloses the claimed invention except for the centerline offset range of about 0.06 to about 1 inch. 
In re Aller, 105 USPQ 233.
Regarding claim 5, Nowitzki discloses a first taper (200) around an outer surface of the head (155) of the ESP motor (115) and a second taper (seat 215 has a taper) around an inner surface of the inverted shroud, the first and second tapers wedged together to form a seal (A seal to well fluid may also be formed with an elastomeric ring instead of, or in addition to, seat 215 and taper 200 seal; Par. [0040]). (Par. [0040]; Fig. 2B). 
Regarding claim 6, Nowitzki discloses the first (200) and second tapers (seat 215 has a taper) are of equal angle. (Par. [0039-0040]). Both angles can be 11 degrees from the vertical and/or longitudinal axis.
Regarding claim 7, Nowitzki discloses the first and second taper (200, 215) are eccentric. (Par. [0039-0040]). The seat taper can have angle between 5 and 13 degrees from the vertical and/or longitudinal axis while the taper of the outer surface of the head is 11 degrees from the vertical and/or longitudinal axis creating an eccentric connection.
Regarding claim 9, Nowitzki discloses the first and second taper (200, 215) are symmetric. (Par. [0039-0040]). Both angles can be 11 degrees from the vertical and/or longitudinal axis.
Regarding claim 10, Nowitzki discloses a clamp (600) securing the inverted shroud (170) to a production tubing (140). (Fig. 1 & 3)
Regarding claim 11, Nowitzki discloses a clamp (600) but does not teach it is an eccentric clamp.
Nonetheless, it  is obvious that the clamp can be eccentric since, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 12, Nowitzki discloses the clamp (600) defines a pathway (460) for a motor lead extension (220). (Fig. 1 & 3).
Regarding claim 13, Nowitzki discloses an inlet (605) comprising a plurality of apertures (640), wherein the inlet is coupled to the inverted shroud (170). (Fig. 1 & 3).
Regarding claim 14, Nowitzki discloses the inlet (605) comprises at least one keyway aperture pair (shear keys 450 are located in the keyway aperture pair; Par. [0037]), wherein keyway apertures of the keyway aperture pair are located about 180 degrees angularly displaced to each other around the inlet. (Fig. 1 & 3). Examiner contends the shear keys (450) are located in the keyway aperture pair. (Par. [0037]).
Regarding claims 15-16, Nowitzki discloses the keyway aperture pair (shear keys 450 are located in the keyway aperture pair; Par. [0037]) but does not teach a first keyway aperture pair, a second keyway aperture pair, and a third key way aperture pair, wherein the first, second  and third keyway aperture pair is located 60 degrees angularly apart and the second keyway aperture pair is displaced longitudinally in a first direction from the first keyway aperture pair and the third keyway aperture pair is displaced longitudinally in the first direction from the second keyway aperture pair. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have three keyway aperture pair spaced 60 
Therefore, it would have been an obvious matter of design choice to modify the clamp with three keyway aperture pair to obtain the invention as specified in the claim 15.
Regarding claim 17, Nowitzki discloses the clamp (600) is coupled to the inlet (605) by at least one pair of shear keys (450), wherein each shear key is located in a keyway aperture and attached to the clamp. (Par. [0037]; Fig. 1 & 3).
Regarding claim 18, Nowitzki discloses the claimed invention except for the offset between the centerline of the inverted shroud and the centerline of the ESP motor is greater than about 0.08 inches and less than about 0.5 inch.
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the centerline offset range of about 0.5 to about 0.08 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 19, Nowitzki discloses a method of building an electric submersible pump (ESP) assembly (100), comprising: building an inverted shroud (170) comprising a motor seat plate (190) coupled to an upstream terminal side of the inverted shroud  (170) (illustrated in Figs. 1 & 2B), wherein the motor seat plate (190) defines an opening (225) and defines an eccentric taper interior surface (seat 215 has a taper), comprising an inlet (clamp 600 has an inlet) coupled to the inverted shroud (170) (Fig. 1); hanging the inverted shroud into a wellbore (105); building an ESP subassembly comprising an ESP motor (115), a motor head (155), an intake, and a centrifugal pump (130), wherein the motor head defines an eccentric taper exterior surface (200); hanging the ESP subassembly inside the inverted shroud (170) into the wellbore (illustrated in Figs. 2A-2B); coupling the ESP subassembly to production tubing (140); and securing the inverted shroud to the production tubing with a clamp (600).
However, Nowitzki does not teach a clamp (600) but does not teach it is an eccentric clamp.
Nonetheless, Cobb teaches ESP/Separator assembly that has a shroud (26) that has an offset centerline from the centerline of pump (12). The pump (12) is thus eccentrically positioned within the shroud (26). (Par. [0006 & 0014]; Fig. 1). The ESP motor (20) is connected to the pump (12) and share the same centerline. (Fig. 1).
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nowitzki ESP assembly so that shroud and motor does not have the same centerline as taught by Cobb for the purpose of positioning the cable radially between an exterior surface of the pump and an interior surface of the shroud. This would achieve the predictable result of creating additional space in a section of the anulus between the shroud and motor so the cables can easily be positioned in the additional space. Additionally, it  is obvious that the clamp can be eccentric since, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 20, Nowitzki discloses a method of producing hydrocarbons from a wellbore, comprising: building an ESP assembly (100) wherein the ESP assembly comprises an inverted shroud (170) and an ESP subassembly (115, 130), wherein a centerline of the inverted (140); running the ESP assembly and production tubing string into the wellbore; connecting the production tubing to surface production equipment (195); providing electric power (220) from a surface proximate to the wellbore to a motor (115) of the ESP subassembly, wherein a portion of the motor extends through an opening at an upstream terminal side of the inverted shroud (170) and is submerged in wellbore formation fluid (illustrated in Fig. 1); and pumping formation fluid by a centrifugal pump (130) driven by the motor (115) up the production tubing string (140) to the surface production equipment.
However, Nowitzki does not teach a centerline of the inverted shroud is offset from a centerline of the ESP subassembly.
Nonetheless, Cobb teaches ESP/Separator assembly that has a shroud (26) that has an offset centerline from the centerline of the ESP subassembly comprising a pump (12) and motor (20). The pump (12) and motor (20) are thus eccentrically positioned within the shroud (26). (Par. [0006 & 0014]; Fig. 1). 
Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nowitzki ESP assembly so that ESP subassembly does not have the same centerline as taught by Cobb for the purpose of positioning the cable radially between an exterior surface of the pump and an interior surface of the shroud. This would achieve the predictable result of creating additional space in a section of the anulus between the shroud and ESP subassembly so the cables can easily be positioned in the additional space. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nowitzki and Cobb as applied to claim 5 above, and further in view of Semple et al. PG Pub. 2016/0024860 (Semple).
Regarding claim 8 Nowitzki discloses the opening of the upstream terminal side of the inverted shroud is defined by a motor seat plate (190) coupled to the upstream terminal side of the inverted shroud (170), wherein the motor seat plate (190) defines the second taper (215) around its inner surface. 
However, Nowitzki does not teach the motor seat plate defines an alignment mark aligned with a maximum offset of the motor seat plate.
Nonetheless, Semple teaches the use of a mark on downhole equipment to verify alignment. (Par. [0037]).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to modify Nowitzki motor plate with a mark as taught by Semple for the purpose of alignment. This would achieve the predictable result of aligning two components in a downhole assembly ensuring they are properly connected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676